UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 397-1122 Date of fiscal year end:December 31 Date of reporting period:March 31, 2011 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of Investments (Unaudited) Worldwide Income Fund March 31, 2011 Face Value amount Coupon Maturity (note 3) Corporate Bonds – 89.51% Canada – 2.54% EUR Bombardier, Inc. 7.250% 11/15/16 $ 1,477,430 Denmark – 3.44% EUR FS Funding AS 5/15/16 France – 6.56% USD AXA S.A. (a) (b) 12/14/18 EUR Crown European Holdings S.A. 8/15/18 EUR Rexel S.A. 12/15/16 EUR Rhodia S.A. (c) 10/15/13 Germany – 5.54% EUR Fresenius Medical Care Capital Trust V 6/15/11 EUR HeidelbergCement AG 10/31/19 USD Kabel BW Erste Beteiligungs GmbH (a) 3/15/19 USD UPC Germany GmbH (a) 12/1/17 Ireland – 1.90% EUR Ardagh Glass Finance plc 2/1/20 Italy – 2.25% EUR Lottomatica SpA 3/31/16 Luxembourg – 3.97% GBP Glencore Finance Europe S.A. 2/27/19 EUR UPC Holding BV 11/1/16 Netherlands – 10.75% EUR Ahold Finance USA LLC 3/14/12 USD Allianz Finance II B.V. (b) 6/10/11 Arran Corporate Loans B.V., Class E3 (c) (d) USD (e) 6/20/25 EUR ING Verzekeringen N.V. 6/21/21 EUR OI European Group B.V. 9/15/20 EUR Ziggo Bond Co. B.V. (a) 5/15/18 Switzerland – 1.27% USD Swiss Re Capital I LP (a) (b) (f) 5/25/16 United Kingdom – 31.17% GBP Aviva plc (b) 9/29/22 EUR BAA Funding, Ltd. 2/15/18 USD Barclays Bank plc (a) (b) 12/15/16 EUR Co-Operative Bank plc (c) 5/18/16 GBP Daily Mail & General Trust 12/7/18 GBP Daily Mail & General Trust 6/21/27 GBP EGG Banking plc 12/29/21 See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) Worldwide Income Fund March 31, 2011 (continued) Face Value amount Coupon Maturity (note 3) GBP F&C Finance plc 9.000% 12/20/16 $ 663,189 EUR Investec Tier I UK LP plc (b) 6/24/15 GBP ITV plc 10/19/15 GBP Legal & General Group plc (b) 5/2/17 USD Lloyds TSB Group plc (a) (b) (g) 11/14/16 EUR Rexam plc (b) 6/29/17 USD Royal Bank of Scotland Group plc (b) (f) (g) 9/29/17 GBP Royal Bank of Scotland plc 4/29/24 USD Standard Chartered plc (b) (f) 1/30/17 GBP Standard Life plc (b) 7/12/27 GBP Virgin Media Finance plc 10/15/19 GBP WPP plc 4/4/17 United States – 20.12% USD Boyd Gaming Corp. (a) 12/1/18 USD Burger King Corp. 10/15/18 USD Constellation Brands, Inc. 5/15/17 USD Digicel Group, Ltd. (a) 4/15/18 USD DineEquity, Inc. (a) 10/30/18 USD HCA Holdings, Inc. (a) 5/15/21 USD Iron Mountain, Inc. 1/1/16 Lehman Brothers UK Capital Funding IV LP EUR (b) (d) (e) (g) 4/25/12 — EUR Levi Strauss & Co. 5/15/18 USD Nalco Co. (a) 1/15/19 USD Pinnacle Entertainment, Inc. 5/15/20 USD Regal Entertainment Group 8/15/18 USD RSC Equipment Rental, Inc. (a) 2/1/21 USD Service Corp International (f) 10/1/18 USD United Rentals North America, Inc. 9/15/20 USD Windstream Corp. 10/15/20 Total Corporate Bonds (Cost $52,017,937) Common Stocks – 4.84% Shares United Kingdom – 4.84% British American Tobacco plc GlaxoSmithKline plc National Grid plc Scottish & Southern Energy plc Vodafone Group plc Total Common Stock (Cost $2,281,758) See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) Worldwide Income Fund March 31, 2011 (continued) Value Shares (note 3) Preferred Stock – 0.87% United States - 0.87% 500 Bank of America Corp. $ 505,495 Total Preferred Stock (Cost $500,000) Total Long Term Investments (Cost $54,799,695) Short Term Investment - 2.71% 1,578,526 Fidelity Institutional Treasury Portfolio Total Short Term Investment (Cost $1,578,526) Total Investments - 97.93% (Cost $56,378,221) Net Other Assets and Liabilities – 2.07% Total Net Assets – 100.00% $ 58,212,497 (a) Restricted security, purchased under Rule 144A, section 4(2)g which is exempt registration under the securities Act of 1933 as amended. At March 31, 2011 the securities had an aggregate value of $10,524,754, which represents 18.1% of net assets. (b) Maturity date is perpetual. Maturity date presented represents the next call date. (c) Security is a floating rate bond. (d) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (e) Fair valued at March 31, 2011 as determined in good faith using procedures approved by the Trustees of the Trust. (f) Security is segregated as collateral to cover margin requirements on open futures contracts. (g) Security is in default. See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) Worldwide Income Fund March 31, 2011 (continued) Other Information: Industry concentration as a percentage of net assets: % of Net Assets Life & Health Insurance % Commercial Banks Non- U.S. Telecommunication Services Packaging Multi-line Insurance Building Maintenance & Services Other - ABS Funeral Services & Related Items Publishing Cable TV Television Commercial Services & Supply Entertainment Diversified Manufacturing Operations Containers - Metal/Glass Beverages - Wine & Spirits Lottery Services Apparel/Textiles Finance - Commercial Airport Development & Maintenance Medical Products Wireless Telecommunication Services Retail Lodging Electronics Diversified Banking Institution Banking Commercial Services Special Purpose Entity Food & Staples Retailing Natural Resources Diversified Financial Services Health Services Building Products Electric Utilities Media Tobacco Electric - Integrated Multimedia Chemicals Chemicals Specialty Pharmaceuticals Banks Long Term Investments Short Term Investment Total Investments Net Other Assets and Liabilities % Henderson Global Funds Notes to Financial Statements (Unaudited) 1.All percentages are based on the net assets of the Henderson Worldwide Income Fund (the “Fund”) as of March 31, 2011. 2.Net unrealized depreciation of the Fund’s investment securities was $627,523 of which $4,235,938 related to the appreciated investment securities and $3,608,415 related to depreciated investment securities for the fiscal quarter ended March 31, 2011. 3.Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price.Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked prices. Debt securities are valued at the last sales price or market value by independent pricing services approved by the Trustees of the Trust.If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked price or if no ask is available, then the last bid price obtained from one or more broker dealers.Such pricing services may use various pricing techniques, which take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Investments in registered Investment companies are valued at its reported net asset value which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable forward rate. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Trustees of the Trust.The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. The Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced.If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security.As a result, it is possible that fair value prices will be used by the Funds. Various inputs are used in determining the value of the Funds’ investments. The Funds established a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes.These inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The three-tier hierarchy of inputs is summarized in the following three broad levels listed below. · Level 1 – quoted prices in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”), Fair Value Measurements and Disclosures – Accounting Standards Codification 820 (“ASC 820”): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions;ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer; and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. Fund management has implemented part (i) and (ii) and is evaluating the implications of part (iii) of ASC 820 and the impact to the financial statements. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund’s investments carried at value: Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Corporate Bonds Canada $ — $ $ — $ Denmark — — France — — Germany — — Ireland — — Italy — — Luxembourg — — Netherlands — Switzerland — — United Kingdom — — United States — — Total Corporate Bonds — Common Stocks United Kingdom — — Total Common Stock — — Preferred Stock United States — — Total Preferred Stock — — Short Term Investment — — Total Investments Financial Derivative Instruments Forward Foreign Currency Exchange Contracts — — Interest Rate Futures Contracts — — Total Financial Derivative Instruments $ $ $ — $ During the period ended March 31, 2011, there were no transfers in or out of security levels as a result of the fair value pricing procedures utilized by the Fund. Following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determining fair value: Balance as ofJanuary 1, 2011 Accrued Discounts/ Premiums Realized Gain/(Loss) Change in Unrealized Appreciation (Depreciation) Net Purchases Net Sales Net transfers in to Level 3 Net transfers out of Level 3 Balance as of March 31, 2011 Corporate Bonds Netherlands Arran Corporate Loans B.V., Class E3 $0 $0 $0 $0 $0 United States Lehman Brothers UK Capital Funding IV LP $0 $0 $0 $0 $0 $0 $0 $0 $0 Total $0 $0 $0 $0 $0 The total change in unrealized appreciation (depreciation) attributable to level 3 investments still held at March 31, 2011 was $79,247. The Funds adopted FASB Accounting Standards Codification Topic ASC 815, Disclosures about Derivative and Hedging (“ASC 815”).ASC 815 requires enhanced disclosures about (a) how an entity uses derivatives instruments (b) how derivative instruments and hedging activities are accounted for, and (c) how derivative instruments and related hedging activities affect the Funds’ financial position and financial performance. This includes qualitative and quantitative disclosures on derivative positions existing at period end and the affect of using derivatives during the reporting period. 4.The Fund is subject to interest rate risk and foreign currency risk in the normal course of pursuing investment objectives. The Fund may invest in futures contracts to gain exposure to, or hedge against changes in the value of interest rates or foreign currencies. A future contract represents a commitment for the future purchase or sale of an asset at a specified price and date. Upon entering into such contracts, the Fund is required to deposit with the broker either in cash or securities an initial margin in an amount equal to a certain percentage of the contract amount. Subsequent payments, known as "variation margin," are made or received by the Fund, depending on the fluctuations in the fair value of the underlying position. The Fund recognizes a gain or loss equal to the variation margin. Should market conditions move unexpectedly, the Fundmay not achieve the anticipated benefits of the futures contracts and may realize a loss. The use of futures transactions involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates, and the underlying hedged assets. With futures, there is minimal counterparty credit risk to the Fund since futures are exchange traded and the exchange’s clearing house, as counterparty to all exchange traded futures, guarantees the futures against default. The Fund held the following interest rate futures contracts at March 31, 2011: Number of Contracts Expiration Date Aggregate Notional Value Unrealized Depreciation 5 Year U.S. Treasury Note (Short) 26 6/30/11 $ $ Following is a summary of realized gain/losses and change in unrealized gain/losses incurred on interest rate futures contracts during the period ended March 31, 2011: Currency Realized gain/loss Change in unrealized gain/loss 5 Year U.S. Treasury Note During the period ended March 31, 2011, the Fund’s average notional value related to interest rate futures contracts was $3 million or 5.4% of net assets. 5.The Fund may enter into forward foreign currency contracts primarily to hedge against foreign currency exchange rate risks on their non-U.S. dollar denominated investment securities.When entering into forward foreign currency contracts, the Fund agrees to receive or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date.Forward foreign currency contracts are valued daily and the unrealized appreciation or depreciation is recorded.These instruments involve market risk, credit risk, or both kinds of risks, in excess of the unrealized appreciation or depreciation.These risks arise from the possible inability of counterparties to meet the terms of their contracts and from unfavorable currency fluctuations. The Fund held the following open forward foreign currency contracts at March 31, 2011: Value date Local amount Current value Unrealized Appreciation (depreciation) British Pound Short 4/21/11 $ $ British Pound Long 4/21/11 Euro Short 4/21/11 Following is a summary of realized gain/losses and change in unrealized gain/losses incurred on forward currency contracts during the period ended March 31, 2011: Currency Realized gain/loss Change in Unrealized gain/loss British Pound Euro During the period ended March 31, 2011, the Fund’s average notional value related to forward foreign currency contracts was $16 million or 27.3% of net assets. Henderson Global Funds Portfolio of Investments (Unaudited) International All Cap Equity Fund March 31, 2011 Value Shares (note 3) Common Stocks - 97.42% Austria - 1.68% Andritz AG $ 1,163,791 Schoeller-Bleckmann Oilfield Equipment AG Belgium - 1.78% Anheuser-Busch InBev N.V. EVS Broadcast Equipment, S.A. Brazil - 2.39% OdontoPrev S.A. Petroleo Brasileiro S.A., ADR China - 6.64% Bank of China, Ltd., Class H China Rongsheng Heavy Industries Group Holdings, Ltd. * Ping An Insurance (Group) Co. of China, Ltd., Class H Xingda International Holdings, Ltd. Yingde Gases Group Co. * France - 1.86% Alcatel-Lucent * Compagnie Generale des Etablissements Michelin, Class B Germany - 6.11% Bauer AG Bilfinger Berger AG Fresenius SE & Co., KGaA Gerresheimer AG * Metro AG Wirecard AG Hong Kong - 3.26% 361 Degrees International, Ltd. Sands China, Ltd. * Value Shares (note 3) Indonesia - 0.62% PT Borneo Lumbung Energi & Metal Tbk * $ 837,080 Israel - 1.60% Teva Pharmaceutical Industries, Ltd., ADR Italy - 6.35% Autogrill SpA * Fiat Industrial SpA * Fiat SpA Luxottica Group SpA Saipem SpA Japan - 17.10% Canon, Inc. Cocokara Fine Holdings, Inc. H.I.S. Co., Ltd. Hikari Tsushin, Inc. HOYA Corp. IT Holdings Corp. Itoham Foods, Inc. Keyence Corp. Kissei Pharmaceutical Co., Ltd. Kubota Corp. Makita Corp. Sanei-International Co., Ltd. Showa Shell Sekiyu K.K. SMC Corp. SOFTBANK Corp. USS Co., Ltd. Xebio Co., Ltd. Netherlands - 2.93% Jubilant Energy N.V. * Randstad Holding N.V. * Norway - 2.16% Aker Drilling ASA * Seadrill, Ltd. See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) International All Cap Equity Fund March 31, 2011 (continued) Value Shares (note 3) Singapore - 8.89% DBS Group Holdings, Ltd. $ 2,148,671 Indofood Agri Resources, Ltd. * Keppel Corp., Ltd. Overseas Union Enterprise, Ltd. Raffles Medical Group, Ltd. SC Global Developments, Ltd. Tiger Airways Holdings, Ltd. * Spain - 1.30% Telefonica S.A. Sweden - 0.76% Telefonaktiebolaget LM Ericsson, B Shares Switzerland - 8.47% ABB, Ltd. * Compagnie Financiere Richemont S.A. Credit Suisse Group AG SGS S.A. Taiwan - 1.46% Chinatrust Financial Holding Co., Ltd. Epistar Corp., GDR (a) (b) United Kingdom - 22.06% Autonomy Corp., plc * Barclays plc Cairn Energy plc * Eros International plc * Essar Energy plc * HSBC Holdings plc International Power plc Rio Tinto plc Serco Group plc Shire plc Spectris plc Unilever plc Xstrata plc Value Shares (note 3) Total Long Term Investments (Cost $117,106,365) $ 132,141,204 Short Term Investment - 2.41% 3,266,257 Fidelity Institutional Treasury Portfolio Total Short Term Investment (Cost $3,266,257) Total Investments - 99.83% (Cost $120,372,622) Net Other Assets and Liabilities – 0.17% Total Net Assets – 100.00% $ 135,641,862 * Non income producing security (a) Fair valued at March 31, 2011 as determined in good faith using procedures adopted by Board of Trustees. (b) Restricted security, purchased under Rule 144A, section 4(2)g which is exempt registration under the securities Act of 1933 as amended. At March 31, 2011 the securities had an aggregate value of $744,723, which represents 0.55% of net assets. ADR American Depositary Receipts GDR Global Depositary Receipts See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) International All Cap Equity Fund March 31, 2011 (continued) Other Information: Industry concentration as a percentage of net assets: % of Net Assets Diversified Banks % Industrial Machinery Apparel, Accessories & Luxury Goods Oil & Gas Equipment & Services Diversified Metals & Mining Construction & Farm Machinery & Heavy Trucks Oil & Gas Exploration & Production Pharmaceuticals Packaged Foods & Meats Industrial Conglomerates Electronic Equipment & Instruments Research & Consulting Services Heavy Electrical Equipment Integrated Oil & Gas Human Resource & Employment Services Communications Equipment Office Electronics Casinos & Gaming Wireless Telecommunication Services Hotels, Resorts & Cruise Lines Hypermarkets & Super Centers Diversified Capital Markets Construction & Engineering Independent Power Producers & Energy Traders Life & Health Insurance Tires & Rubber Health Care Equipment Integrated Telecommunication Services Electronic Components Environmental & Facilities Services Airlines Brewers Movies & Entertainment Data Processing & Outsourced Services Application Software Oil & Gas Drilling Industrial Gases Automobile Manufacturers Life Sciences Tools & Services Restaurants Health Care Facilities Coal & Consumable Fuels Oil & Gas Refining & Marketing Real Estate Development Automotive Retail Computer & Electronics Retail Drug Retail Specialty Stores IT Consulting & Other Services Steel Managed Health Care See Notes to Financial Statements. Long Term Investments Short Term Investment Total Investments Net Other Assets and Liabilities % See Notes to Financial Statements. Henderson Global Funds Notes to Financial Statements (Unaudited) 1.All percentages are based on the net assets of the Henderson International Equity Fund (the “Fund”) as of March 31, 2011. 2.Net unrealized appreciation of the Fund’s investment securities was $15,034,839 of which $18,518,215 related to the appreciated investment securities and $3,483,376 related to depreciated investment securities for the fiscal quarter ended March 31, 2011. 3.Securities traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price.Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked prices. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Investments in registered Investment companies are valued at its reported net asset value which approximates fair market value If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Trustees of the Trust.The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. The Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced.If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security.As a result, it is possible that fair value prices will be used by the Funds. Various inputs are used in determining the value of the Funds’ investments. The Funds established a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes.These inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The three-tier hierarchy of inputs is summarized in the following three broad levels listed below. · Level 1 – quoted prices in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”), Fair Value Measurements and Disclosures – Accounting Standards Codification 820 (“ASC 820”): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions;ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer; and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. Fund management has implemented part (i) and (ii) and is evaluating the implications of part (iii) of ASC 820 and the impact to the financial statements. The following is a summary of the inputs used as of March 31, 2011in valuing the Fund’s investments carried at value: Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Common Stocks Austria $ $
